Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 9/9/2019 and 10/23/2019 have been considered by the Examiner.
Claim Objections
Claim 20 is objected to because of the following informalities:  in line 2, “a offset” should read “an offset”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
	The corresponding structure of the “means for introducing the liquid” can be found on page 6: “The means for introducing the liquid into the capsule can be designed as at least one penetration element for penetrating the cover of the capsule. As a result, a liquid path into the capsule can be produced in a reliable manner” and is thus being interpreted as at least one penetration element for examination purposes.
	The corresponding structure of the “means for discharging the liquid” can be found on page 7: “The means for discharging the liquid from the capsule can be designed as at least one, preferably a plurality of, penetration element(s), in particular selected from a list consisting of pyramids, spikes, cones, truncated pyramids, truncated cones, cylinders and prisms, for penetrating the cover of the capsule. Such penetration elements constitute an effective means for penetrating the cover and therefore for producing a liquid path for discharging the liquid from the capsule” and is thus being interpreted as at least one penetration element for examination purposes.
	The corresponding structure of the “latching means” can be found on pages 6-7: “The capsule side of the adapter has a structure for securing and/or positioning the capsule…The structure can have latching means, in particular in the form of an entirely or partially encircling groove and/or a lug, to which the capsule is preassembled such that it can be latched and/or pressed in, in particular at its flange-like edge, preferably to an encircling collar. It is likewise conceivable that, instead of an encircling collar, only individual latching segments are present which interact with the flange-like edge of the capsule” and is thus being interpreted as a mechanism capable of securing the adapter to the capsule for examination purposes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 21-24, and 30 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Castellani (US20150059588A1).
	Regarding claim 16, Castellani teaches (Figs. 1-3 and 7) a set for use in the preparation of a beverage by a beverage preparation device (see Fig. 5, beverage producing machine 40) ([0001]), comprising: a capsule (capsule C) comprising a capsule body (C) with an in particular flange-like edge (capsule rim/flange R; [0043]), a cover (top wall CT) which is attached to the flange-like edge (R) and closes the capsule body (3) in order to form a substance chamber, wherein, in the substance chamber, the capsule contains a substance for the preparation of the beverage ([0005]-[0006]); an adapter (capsule adapter 1, comprising cover 5 and capsule receptacle 3) which has a capsule side (interior of capsule adapter 1) and a device side (exterior of capsule adapter 1) ([0039]), means for introducing a liquid (piercing projections 29) into the capsule (C) ([0063]) and means for discharging a liquid (perforating projection 23) from the capsule (C) ([0044]) are arranged on the capsule side (interior of each piercing projection 29 is provided with a flow passage 29 A, through which brewing water can flow into the capsule C. Water can flow through the port 37 in the space between the surface 31 B of the piercing plate 31 and the top wall CT of the capsule C. From there the water can flow through the apertures generated in the top wall CT of the capsule by the piercing projections 29”) and the outlet (25) is fluidically connected to the means for discharging the liquid (23) from the capsule (C) ([0044]; [0057] “The water pressure will deflect the bottom wall CB of the capsule C against the perforating projection 23 until the latter perforates the bottom wall CB causing the extracted beverage to flow out of the capsule through the passage 23 A and the outlet port 25.”), and the adapter (1) and the capsule (C) are connected to each other in a standby position in such a manner that the adapter (1) and the capsule (C) can be brought out of the standby position into an operating position, in which the inlet (37) of the adapter (1) and the substance chamber of the capsule (C) are fluidically connected to each other ([0062]-[0064]).
	Regarding claim 17, Castellani further teaches (Fig. 7) that in the standby position, the cover (CT) of the capsule (C) is held at a distance from the capsule side (interior of capsule adapter 1) of the adapter (1) in such a manner that the means for introducing the liquid (29) into the capsule (C) and the means for discharging the liquid (23) from the capsule (C) cannot communicate with the substance chamber of the capsule (C) ([0062]).
	Regarding claim 18, Castellani further teaches (Figs. 1-4) that the adapter (1) is held on the capsule (C) by latching means ([0040]-[0043]).
claim 19, Castellani further teaches (Fig. 4) that the adapter (1) has an entirely or partially encircling groove (annular shoulder 17) in which the flange-like edge (R) of the capsule (C) is at least one of latched or pressed ([0043]).
	Regarding claim 21, Castellani further teaches (Fig. 4) that the adapter (1) is held on the capsule (C) by sealing (sealing gasket 13) ([0043]).
Regarding claim 22, Castellani further teaches (Fig. 7) that the adapter (1) is preassembled on the capsule (C) in such a manner that adapter (1) and the capsule (C) can be pressed, under action of a pressing force, from the standby position into the operating position in which adapter (1) and the capsule (C) can fluidically communicate with one another ([0062]-[0064]).
	Regarding claim 23, Castellani further teaches (Fig. 7) that penetration elements (29 and 23) are arranged on the capsule side (interior of the capsule adapter 1) of the adapter (1), and said penetration elements (29 and 23) are directed toward the cover (CT) of the capsule (C) in order to produce at least one opening in the cover (CT) in the operating position ([0062]-[0064]).
	Regarding claim 24, Castellani further teaches (Fig. 7) that the means for introducing the liquid (29) into the capsule (C), on the capsule side (interior of the capsule adapter 1) of the adapter (1), comprise at least one puncture cannula with which the cover (CT) of the capsule (C) can be penetrated in the operating position ([0047] “each piercing projection 29 is provided with a flow passage 29 A, through which brewing water can flow into the capsule C. Water can flow through the port 37 in the space between the surface 31 B of the piercing plate 31 and the top wall CT of the capsule C. From there the water can flow through the apertures generated in the top wall CT of the capsule by the piercing projections 29”).
	Regarding claim 30, Castellani further teaches (Fig. 5) a beverage preparation system comprising a set according to claim 16 (see above) and a beverage preparation device (beverage producing machine 40) ([0051]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 25-26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Castellani in view of DeMiglio et al. (US20130055904A1), hereinafter DeMiglio.
Regarding claim 20, Castellani teaches all of the elements of the current invention as described above except that a center of the capsule body has an offset at which the capsule is latched to a corresponding projection on the adapter.
DeMiglio teaches (Fig. 4) a capsule (brewing device 20) and an adapter (holster H) for use in the preparation of a beverage by a beverage preparation device (brewer B), wherein the capsule body (body 26) has an offset (receptacles 54 and 58) at which the capsule (20) is latched to a corresponding projection (outlet probe O) on the adapter (H) ([0022]). Although DeMiglio does not teach that a center of the capsule body has an offset, this limitation does not hold patentable weight under MPEP § 2144.04—Rearrangement of Parts.
MPEP § 2144.04 cites In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) which states that “Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.” DeMiglio further teaches that the capsule body (26) may include only one offset, the outlet probe receptacle, rather than the two receptacles 54 and 58 as illustrated in Fig. 4 so that the capsule (20) is positionable in only one position within the adapter (H) ([0023]). As shifting the position of the singular capsule body offset and the corresponding projection on the adapter as taught by DeMiglio to the center of the capsule does not modify operation of the device, i.e. brewing and subsequently dispensing a beverage, the limitation that a center of the capsule body has an offset at which the capsule is latched to a corresponding projection on the adapter does not hold patentable weight. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Castellani to incorporate the teachings of DeMiglio to include that a center of the capsule body has an offset at which the capsule is latched to a corresponding projection on the adapter. Doing so makes it so that the capsule is positionable in only one position within the adapter.
Regarding claim 25, the combination of Castellani and DeMiglio teaches all of the elements of the current invention as described above. Castellani does not teach that the projection of the adapter has a rising channel which, in the operating position, together with the corresponding offset of the capsule, forms a rising duct which is connected to the outlet of the adapter.
DeMiglio further teaches (Fig. 4) that the projection (O) of the adapter (H) has a rising channel which, in the operating position, together with the corresponding offset (54 and 58) of the capsule (20), forms a rising duct (see Fig. 4, the space between the capsule 20 and the adapter H) with the projection (O) which is connected to the outlet (O) of the adapter (H) ([0022]-[0024]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Castellani to further incorporate the teachings of DeMiglio to include that the projection of the adapter has a rising channel which, in the operating position, together 
	Regarding claim 26, the combination of Castellani and DeMiglio teaches all of the elements of the current invention as described above. Castellani does not teach that the rising duct is configured in such a manner that, together with the offset of the capsule, the rising duct forms an outlet nozzle for forming a beverage jet.
	DeMiglio further teaches (Fig. 4) that the rising duct (see Fig. 4, the space between the capsule 20 and the adapter H) is configured in such a manner that, together with the offset (54 and 58) of the capsule (20), the rising duct (see Fig. 4, the space between the capsule 20 and the adapter H) forms an outlet nozzle for forming a beverage jet ([0019] lines 10-15)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Castellani to further incorporate the teachings of DeMiglio to include that the rising duct is configured in such a manner that, together with the offset of the capsule, the rising duct forms an outlet nozzle for forming a beverage jet. Doing so enables the brewed beverage flowing from the capsule into the adapter to be dispensed into a cup for consumption ([0019] lines 10-15).
	Regarding claim 29, Castellani teaches all of the elements of the current invention as described above except that the capsule body is a thermoformed part or an injection molded part, and the adapter is an injection molded part.
	DeMiglio further teaches (Fig. 4) that the capsule body (26) is an injection molded part ([0049]). Although DeMiglio does not teach that the adapter (H) is an injection molded part, the use of injection molding to produce parts for use in the preparation of a brewed beverage is a technique known in the art and evidenced by the fact that the capsule body taught by DeMiglio is an injection molded part. 
	Furthermore, the limitations of claim 29 that the capsule body is a thermoformed part or an injection molded part and the adapter is an injection molded part are product-by-process limitations; the patentability of a product does not depend on its method of production. Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. See MPEP § 2113 and In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Castellani to incorporate the teachings of DeMiglio to include that the capsule body is a thermoformed part or an injection molded part, and the adapter is an injection molded part.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Castellani in view of DeMiglio, further in view of Burton-Wilcock et al. (GB2475290A), hereinafter Burton.
	Regarding claim 27, the combination of Castellani and DeMiglio teaches all of the elements of the current invention as described above except that an air inlet opening is arranged in the region of the outlet nozzle in such a manner that the beverage jet entrains air.
Burton (Fig. 7) teaches a capsule (cartridge 19) and an adapter (cartridge head 17) for use in the preparation of a beverage by a beverage preparation device (beverage preparation machine 10) (page 18, lines 5-11) comprising (Fig. 15) an outlet nozzle (upper nozzle piece 120), wherein an air inlet opening (air passages 102) is arranged in the region of the outlet nozzle (120) in such a manner that the beverage jet entrains air (page 30, lines 16-28; page 32, lines 2-7).

Regarding claim 28, the combination of Castellani and DeMiglio teaches all of the elements of the current invention as described above except that the adapter has, in the outlet (upper nozzle piece 120), an impact wall toward which the outlet nozzle is directed.
Burton further teaches (Fig. 15) that the adapter (17) has, in the outlet (outlet nozzle assembly 100), an impact wall (surface 125) toward which the outlet nozzle (120) is directed (page 33, lines 7-24).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Castellani and DeMiglio to further incorporate the teachings of Burton to include that the adapter has, in the outlet, an impact wall toward which the outlet nozzle is directed. Doing so reduces turbulence in the beverage and improves the quality of the crema (page 35, lines 6-21)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763